The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 23, 2015

                                    No. 04-15-00531-CR

                              Abelardo Gerardo GONZALEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2008CRR000665-D1
                         Honorable David Peeples, Judge Presiding


                                      ORDER
      Appellant’s motion for extension of time to file a motion for rehearing is GRANTED.
We order appellant’s motion for rehearing due December 12, 2015.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court